TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00379-CR


                            Michael Renee Maldonado, Appellant

                                                v.

                                  The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-1555-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The parties have filed an agreed motion to abate this appeal and remand the case

to the trial court for a hearing to determine whether appellant wishes to proceed with this appeal.

We grant the motion.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing in which appellant is present to determine whether he wishes to proceed with this

appeal. Following the hearing, the trial court shall order the appropriate supplemental clerk’s

and reporter’s records—including all findings and orders—to be prepared and forwarded to this

Court no later than January 18, 2022.

               It is so ordered December 30, 2021.
Before Justices Goodwin, Baker, and Smith

Abated and Remanded

Filed: December 30, 2021

Do Not Publish




                                            2